EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Richard Himelhoch on 1/11/22. The application has been amended as follows:

In claim 21, line 5, “against the first side wall when” has been replaced with -- against the first side wall without spring back when --

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	1/11/22